I disagree with that part of the controlling opinion which holds that the chancery court had the power to authorize the guardian to lend the money of his ward to himself. I concur in what Judge GRIFFITH has written on that subject, which is set out in the second paragraph of his opinion.
Wherever the common law prevails, a trustee will not be permitted to deal with himself where his interest and that of the cestui que trust are adverse. That was exactly the relationship of the guardian and ward in this case. Did section 1885, Code 1930, abolish that wise and wholesome common-law principle? It does not do so in so many words, if it does it is by implication — construction. In construing a statute the common law on the subject must always be kept in mind. It must be construed strictly against abrogating the common law. If the common law and the statute can stand together — if there is no irreconcilable conflict — then both must stand; the common law does not go down. It does no *Page 722 
violence to the statute to hold that the Legislature did not intend to authorize a guardian to deal with himself where his interest was on one side and that of his ward on the other.
In Reynolds v. Walker, 29 Miss. 250; Johnson v. Miller,33 Miss. 553; Roach v. Jelks, 40 Miss. 754; Crump v. Gerock,40 Miss. 765; Jefferson v. Glover, 46 Miss. 510; and Garland v. Norman, 50 Miss. 238, this question was not decided; it was not involved. Those cases dealt principally with the question as to when a guardian is chargeable with interest on the funds of his ward. They were decided under the statutes then in force, which were the prototypes of the present statute. Beginning with Hutchinson's Code of 1848, section 133, article 1, chapter 36, the statute contained this provision, "and for no balance of money in his hands shall he be charged interest, unless he shall consent to take the same on interest." Article 147 of section 18 of chapter 60, Code of 1857, contains exactly the same language as Hutchinson's Code of 1848. In the Code of 1871, section 1217, the language was changed, and the section reads as follows:
"For no balance of money in his hands, necessary for the support and education of his ward, during the year, shall a guardian be chargeable with interest; but when funds accumulate, over and above the requirements for the support of the ward, the court shall order such surplus funds to be loaned at interest, on good mortgage or personal security; and the chancellor shall, in all cases, see that the security is ample and undoubted."
Beginning with the Code of 1880, section 2105, down to and including the present code, the statute has been in substantially the same language.
The above decisions were all rendered under the statute as it existed in the Codes of 1848, 1857, and 1871. During that period the statute, if not in express language, by clear implication authorized the guardian to take the funds of his ward at interest. By leaving that *Page 723 
provision out of subsequent statutes, the Legislature intended to go back to the common law.